Opinion issued October 26, 2006







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00884-CR
____________

JASON VISE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 12th Judicial District Court 
Walker County, Texas
Trial Court Cause No. 19943



 
MEMORANDUM  OPINION
               Because no brief had been filed for appellant, on June 13, 2006 we abated
this appeal for the third time and ordered a hearing in the trial court.  Among the
issues the trial judge was to consider was whether appellant desired to prosecute the
appeal.  
               We order the appeal reinstated.  Appellant has filed in the trial court a
written motion to withdraw the appeal that is included in a supplemental clerk’s
record filed with the Clerk of this Court on October 12, 2006.  Appellant’s motion to
withdraw the appeal is signed by appellant Jason Vise and by his appointed attorney
of record Bryan Cantrell.
               Given appellant’s expressed desire to forego pursuit of his appeal, we 
suspend
 the operation of Rule 42.2(a), that provides that “ at any time before the
appellate court’s decision, the appellate court  may dismiss the appeal if the party that
appealed withdraws its notice of appeal by filing a written withdrawal in duplicate
with the appellate court...”  We have not yet issued a decision.  Accordingly, the
appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).